Citation Nr: 1629147	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming

THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as residuals of head injury or as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for major depression as secondary to traumatic brain injury (TBI).  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the issue was characterized as service connection for a TBI, to include major depression.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

In the March 2009 rating decision, and subsequent supplemental SOCs (SSOCs), the RO denied service connection for a major depressive disorder and residuals of a TBI.  However, given the various diagnoses of record, to include generalized anxiety disorder, mood disorder not otherwise specified (NOS), and a cognitive disorder related to a head injury, the Board has more broadly characterized the claim as service connection for an acquired psychiatric disability, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In August 2014, the Board remanded the Veteran's claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO/AMC continued to deny the service connection claim (as reflected in the August 2015 SSOC) and returned the matter to the Board.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although residuals of a head injury were noted on the Veteran's enlistment examination, no specific disability was diagnosed at service entry.

3.  There is not clear and unmistakable evidence that residuals of a head injury or acquired psychiatric disabilities pre-existed the Veteran's entrance into active service.

4.  The weight of the evidence establishes that his acquired psychiatric disabilities did not have their onset during service and are not otherwise related to service. 

5.  The weight of the evidence establishes that his acquired psychiatric disabilities are not caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include as residuals of head injury or as secondary to service-connected bilateral hearing loss and tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  
A pre-rating decision letter dated in October 2008 provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  An October 2012 letter advised the Veteran of the evidentiary requirements for secondary service connection, and the claim was readjudicated in the March 2011 SSOC, curing any timing defect.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of the Veteran's Social Security Administrative (SSA) records (as requested by the Board in its August 2014 remand), some service treatment records (STRs), post-service private and VA treatment records, and the reports of VA examinations (to include the October 2014 and August 2015 VA examination reports as requested by the Board in its August 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2012 Board hearing, along with various written statements provided by the Veteran and representative, on his behalf.  

Pursuant to the August 2014 Board remand, the AOJ/RO requested the Veteran's STRs, pertaining to psychiatric treatment that he claims he received while serving in Korea from July 1974 to August 1975, from the National Personnel Records Center (NPRC).  The NPRC responded that such treatment records were not located.  In an August 2014 correspondence, the Veteran was informed of the inability to obtain his complete STRs and he was requested to submit any copies of such records or alternate records in his possession to VA.  The Veteran did not respond.  The Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.

The Board observes that, in situations where STRs appear to be missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The Board finds that the AOJ has substantially complied with the August 2014 directives with respect to the claim herein decided.  See Stegall, supra.  In October 2014 and August 2015, the Veteran was examined for purposes of determining the nature and etiology of his claimed psychiatric disabilities and outstanding VA treatment records have been procured.  The Board finds that the above VA examiners are competent mental health professionals who reviewed the Veteran's complete file (including medical records and reported history) and provided opinions which are accompanied by detailed rationales.  Therefore, the Board finds that these opinions, taken as whole, substantially comply with the Board's request and are adequate.

With regard to the January 2012 Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the January 2012 Board hearing, the undersigned Veterans Law Judge identified the issue on appeal, service connection for an acquired psychiatric disability.  The Veteran provided testimony regarding his claimed preexisting head injury, in-service complaints of depression, and his post-service psychiatric treatment.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for the denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted, following the hearing, the claim on appeal was remanded for additional development, and, as a result, additional evidence was added to the claims file.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Here, the Veteran claims that his acquired psychiatric disability is related to his military service.  Specifically, he contends that prior to his military service he suffered from two TBIs (one occurring at the age of three and the second in 1968) and that his TBI residuals caused his inability to adjust to military life and depressive symptoms in and since service.  See, e.g., Veteran's statement dated November 2008 and Board's hearing transcript dated January 2012.  He relates his TBI residuals to his acquired physiatric disabilities.  He contends that during his military service, he shot himself in the foot and abused drugs in attempts to commit suicide, due to his depression.  See, e.g., VA examination report dated November 2010 and Board's hearing transcript dated January 2012.  Alternatively, he claims that his bilateral hearing loss and tinnitus caused or aggravated his psychiatric disability.  See Veteran's VA form 9 dated June 2010. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).

When assessing the probative value of a medical opinion, the access to claims files, thoroughness, and detail of the opinion must be considered.  An opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, a November 1968 private hospital record shows that the Veteran was struck by an automobile and sustained a brain contusion.  The private physician indicated that the Veteran underwent a cerebral angiography and that although there was a slight decrease in circulation through the frontal area, all findings were normal, and there was no evidence of hematoma.  The physician indicated that upon hospital discharge, the Veteran's mental status improved dramatically.  The November 1968 private physician noted that the Veteran loss conscious at the age of 3; during that time, he was hospitalized for 24 hours and was discharged from the hospital with no complications.

Later that month in November 1968, the Veteran was seen at a neurosurgery clinic for a follow up visit.  Upon physical examination, there were no mental or psychiatric abnormalities.  The private physician stated that the Veteran was doing well and that he is able to return to school and extracurricular activities.

His STRs include a November 1973 enlistment examination report, in which the Veteran noted that he was struck by an automobile in November 1968.  Upon clinical evaluation, psychiatric and neurologic findings were normal; however, residuals of a head injury were noted.  There were no residual or psychological symptoms or diagnoses provided.  In an April 1974 STR, the Veteran reported "nervousness," the examining physician noted no mental hygiene and his remaining notes are unreadable.  A July 1976 x-ray report reveals that the Veteran had a gunshot wound in the right foot.  In his October 1976 separation examination report, he denied depression, excessive worry, or nervous trouble.  Additionally, in the separation examination report, the examining physician noted that the Veteran was disqualified from the Navy because he was "below minimum [weight] standards." 

The Board finds that the Veteran is presumed to have been in sound psychiatric and neurologic condition when he entered service.  Although the November 1973 enlistment examination report noted residuals of a head injury, there were no specific residuals or psychiatric conditions noted in the summary of defects and diagnoses.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

Post-service VA treatment records associate the Veteran's psychiatric disabilities, namely a cognitive disorder, with residuals of a head injury.  See, e.g., VA treatment records dated October 2009 and May 2010.  As such, the presumption of soundness is for application, and in the absence of notation of a psychiatric disability on the entrance examination the Veteran is presumed to have been in sound psychiatric condition when he entered service.  When the presumption of soundness attaches, the burden falls on the government to rebut this presumption by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  Thus, the next inquiry is whether there is clear and unmistakable evidence to rebut the presumption of soundness.  

Post-service evidence provides that in an October 1985 statement, the Veteran's private counselor indicated that the Veteran sought treatment for depression on three occasions as early as April 1985.  The private counselor related the Veteran's depression to a life spring program for personal growth. 

During an August 1999 VA examination, the Veteran reported that he accidently shot himself in the foot while cleaning his rifle during service: explaining that he was unaware that the weapon was loaded.

During an October 2009 VA audiology consultation, the VA audiologist noted that the Veteran speaks in a loud voice, which causes social interaction problems, isolation, and poor self-esteem.

A February 2010 VA treatment record reflects a diagnosis of major depression that was "aggravated by his military events." 

In a February 2010 statement, the Veteran reported that he was disqualified from the Navy due to TBI residuals, but that he subsequently qualified for the Army.  He asserts that he should not have been qualified for the Army due to his TBI residuals.

The Veteran underwent a VA examination in November 2010, and a VA addendum opinion was obtained in February 2011.  The VA examiner, Ph.D., chief of psychology, diagnosed a major depression and a cognitive disorder.  The VA examiner stated that the Veteran had a TBI prior to his military service; however, there is no evidence of permanent cognitive deficits following his TBI.  The VA examiner opined that the Veteran's acquired psychiatric disabilities were not related to his military service.  The examiner explained that although the Veteran was treated for nervousness during his military service, nervousness is related to anxiety, rather than a major depression disorder.  The VA examiner was unable to provide an opinion whether his depression is secondary to an exacerbation of TBI during his military service.

The VA examiner opined that the Veteran's major depression was not caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  The VA examiner reasoned that the Veteran had poor performance in auditory memory and that more in-depth neuropsychological testing was required to determine whether the poor performance was due to hearing deficits or traumatic brain injury.  The examiner stated that it is unlikely that results of cognitive testing would indicate poor performance on auditory memory tasks are due to depression.  The examiner also explained that the Veteran was able to carry on a normal conversation during the assessment and there were no instances that he appeared to have miscommunications due to his hearing loss and tinnitus.  

In a December 2011 VA treatment report, the Veteran reported that his depression began in 2008.

During a December 2011 VA neuropsychological examination, the Veteran reported that in 1996/1997 he fell from the 2nd floor of a building to the first floor and lost consciousness.  The VA examiner diagnosed a major depressive disorder, generalized anxiety disorder, mood disorder, cognitive disorder (NOS), and a personality disorder (NOS).  The VA examiner, PhD, noted that the Veteran's reported symptoms "suggested he was overreporting/exaggerating emotional symptoms.  Of note, [the Veteran] has been exposed to some of the tests before; most recently in May 2011.  It is possible that this exposure positively impacted his performance on some of the tasks."  The examiner indicated that in taking the examination report as a whole the Veteran's "performance on this exam is an adequate reflection of his current cognitive functioning."  The VA examiner noted that the Veteran was deficit in auditory memory as described by the November 2010 VA examiner.  The VA examiner opined that the etiology of his deficits is likely multifactorial, to include as due to his difficult childhood and that he is undergoing treatment for his hepatitis C/liver disease. 

VA treatment records dated in 2013 through 2014 note as the Veteran's treatment plan that his "major depressive disorder with mild-moderate cognitive disorder related to traumatic brain injury from undue stress from military life and failure to receive rehabilitation services post TBI."

In October 2014, the Veteran was afforded a mental disorder examination.  He was diagnosed with neurocognitive disorder with behavioral disturbance and a major depressive disorder.  The examiner, PhD, chief of psychology, stated that the above diagnoses best describe the Veteran's constellation of symptoms.  The VA examiner indicated that the Veteran has been has been "diagnosed by at least ten different mental health clinicians since 1985,"and given the complexity of the diagnostic issues and variety of symptoms that the Veteran has experienced, it is not unusual that he has received varying psychiatric diagnoses throughout the years.  

The October 2014 examiner noted that he was particularly qualified to give an opinion in his case, as he regularly provides mental health assessments and treatment for patients who have underwent TBI.  The examiner reviewed the claims file, interviewed the Veteran, and opined that the Veteran's psychiatric diagnoses did not clear and unmistakably preexist his military service.  The examiner reasoned that although the Veteran suffered from a TBI prior to his military service and head injury residuals were noted on the enlistment examination report, there is no evidence of permeant residual cognitive deficits, to include a psychiatric disability.  The examiner explained that permanent residual cognitive deficits do not always result from a TBI. The examiner stated that in fact a TBI event may occur without any permanent residual cognitive deficits.  The examiner supported his findings with 3 medical literatures that found that "80% of patients with a single mild TBI event will make a full recovery."  The examiner indicated that in the Veteran's case following his 1968 TBI, there is no evidence that confirms that permanent residual cognitive defects, including a physiatric disability.  The examiner indicated that explained that Veteran completed his military service and was discharged honorably.  

The October 2014 VA examiner also and opined that the Veteran's acquired psychiatric disabilities did not have their onset in service or until many years later and are related to his military service.  The examiner provided a detailed rationale for his nexus opinion for each currently diagnosed acquired psychiatric disability.  For instance, the examiner reasoned that the Veteran's neurocognitive disorder is directly related to his TBI in 1996/1997.  The examiner explained that the Veteran's neurocognitive disorder is not related to his TBI that occurred prior to his military service because there was no evidence of any residuals of TBI.  The examiner stated that the Veteran's pre-service TBIs did not result in permanent residual cognitive defects because the Veteran completed his service and was honorably discharged.
As to his major depressive disorder, the VA examiner explained that although the Veteran reported that he experienced depression during his military service, as he attempted suicide, the earliest documentation of depression was in 1985 The VA examiner also questioned the Veteran's creditability because he provided internally inconsistent statements regarding the onset of his psychiatric symptoms.  The examiner highlighted that during the course of the Veteran's claim, he has reported that he attempted suicide by shooting himself in the foot during service; however, prior to filing his service connection claim, in a 1999 VA examination report, he reported that he accidently shot his foot because he was cleaning his gun and did not realize that it was loaded.  However, in a 1999 VA examination report, the Veteran reported that he accidently shot his foot because he was cleaning his gun and did not realize his gun was loaded.  Moreover, the examiner noted that Veteran reported that he was in receipt of SSA benefits for a TBI; however, SSA records reveal that he is not in receipt of benefits for a TBI.

Lastly, the October 2014 VA examiner opined his acquired psychiatric disabilities are not caused or aggravated by his service-connected hearing loss or tinnitus.  The VA examiner reasoned that there is no medical research or clinical findings that associate hearing loss, tinnitus, neurocognitive disorder, or a major depressive disorder.

In August 2015, the Veteran was afforded a mental disorder examination.  The VA examiner reviewed the claims file and interviewed the Veteran and diagnosed major depressive disorder, neurocognitive disorder, cannabis use disorder, and unspecified personality disorder, NOS.  The VA examiner opined that the Veteran's psychiatric disabilities did not clear and unmistakably preexist his military service and were not related to his military service.  The VA examiner reasoned there is no evidence of depression, or cognitive impairment symptoms prior to his enlistment into the military service.  Moreover, the VA examiner indicated that following the Veteran's1968 he was able to return back to school and continues his activities, thus, there is no indication that his TBI resulted in cognitive defects.  The VA examiner also stated that there is no evidence of a neurocognitive disorder during service.  

Particularly as to the major depressive disorder, the VA examiner reasoned that although STRs show a referral to mental health, due to the Veteran's adjustment into military service, the remaining STRs are absent persistent symptoms or complaints of depression.  The examiner also stated that the Veteran was able to complete his military service without documented routine mental treatment, intervention, or medications.  Notably, the VA examiner indicated that the unspecified personality disorder is related to childhood development.  Furthermore, the examiner indicated that during the Veteran's military service there was no evidence of his personality disorder was aggravated therein. 

The August 2015 examiner also opined that his acquired psychiatric disabilities are not caused or aggravated by his service-connected bilateral hearing loss or tinnitus.  The examiner explained " [w]hile record indicates that some clinicians in the past have considered some isolativeness possibly due to hearing loss and/or tinnitus," "there is no scientific measure available to estimate any possible aggravation of baseline psychiatric disorders."

The August 2015 examiner concluded that the Veteran's testimony was unreliable "due to various discrepancies and incongruences given by [V]eteran over the years in various treatment settings, particularly related to historical timing and circumstances of treatment."

Initially, the Board finds that the Veteran's residuals of a head injury or acquired psychiatric disabilities did not clearly and unmistakable preexist service; thus, the presumption of soundness has not been rebutted.  The evidence shows that the Veteran suffered from TBIs prior to his military service enlistment; however, the evidence does not show that residuals from such TBIs resulted in the current acquired psychiatric disabilities.  For instance, treatment records surrounding the 1968 TBI show no indication of any residuals of TBI.  In fact, the 1968 cerebral angiography test results were within normal limits.  Moreover, the Board places great probative weight on the October 2014 and August 2015 VA examiners' opinions that the Veteran's psychiatric disabilities did not clearly and unmistakably pre-exist his service.  These VA examiners thoroughly explained their opinions with detailed rationales and provided evidence from the Veteran's claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds persuasive that both VA examiners found that Veteran's preexisting TBIs did not result in permanent residuals cognitive defects, as there was no evidence of cognitive decline following his TBIs.  

As the Veteran is presumed sound at service entrance and such presumption has not been rebutted, the Board need not to address whether any preexisting psychiatric disability was aggravated during service and, thus, the claim is treated as an ordinary claim for service connection.  See 38 U.S.C.A. § 1111; Wagner, supra.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include as secondary to his service-connected bilateral hearing loss and tinnitus.

At the outset, despite the April 1974 STR noting the Veteran's complaint of nervousness, STRs are absent any psychiatric complaints or diagnoses.  Notwithstanding the Veteran's assertions of his psychiatric symptoms in and since service (as will be discussed below, the Board finds that the Veteran's statements are not credible), the Board finds persuasive evidence that upon his separation examination report, he denied any psychiatric symptoms.  Moreover, the earliest he sought treatment for any psychiatric symptoms were in 1985, which is 9 years following his separation from service.  See private counsellor's statement dated October 1985.  Moreover, in 1985, the Veteran's treating counsellor related the Veteran's depression to a spiritual growth program, rather than his military service.  

To this end, there is no competent evidence that the Veteran's acquired psychiatric disabilities had there onset during service or are related to his military service.  The Board attributes great probative value to the October 2014 and August 2015 VA examiners' opinions that found the Veteran's acquired psychiatric disabilities did not have their onset in service or related to service.  These opinions were offered with clear conclusions and supporting data as well as reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Crucially, the Board finds persuasive that the October 2014 VA examiner indicated that he was particularly qualified to give an opinion in this case, as he is chief of psychology and PhD and regularly treats patients with TBI.  Also, the October 2014 VA examiner provided medical literature in support of his opinion and a detailed rationale for his assessments n determining the Veteran's psychiatric diagnoses.  Lastly, the VA examiner's addressed the Veteran's in-service complaint of nervousness and why it was not related to his current diagnoses.  

In contrast, the Board finds that the November 2010 VA examination report and the February 2011 VA addendum opinion that concluded that the Veteran's major depressive disorder was not related to his military service are afforded little probative value.  The Board affords little probative value to these opinions because the VA examiner did not discuss the Veteran's etiologies as to his other psychiatric disabilities and did not provide a detailed explanation for his negative nexus opinion rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such bare conclusions, even when rendered by a health care professional, are not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  

Similarly, the Board finds that the VA treatment records dated in February 2010 and 2013 through 2014 that suggest that the Veteran's psychiatric disabilities (namely  his major depressive and cognitive disorders) are related to his "military life" or was "aggravated by his military events" are afforded no probative value.  Crucially, these statements are conclusionary and provide no rationale.  Rather, these statements seem to be a mere reiteration of the Veteran's own reported history.  See Leshore v. Brown, Swann v. Brown, 5 Vet. App. 229, 233 (1993) (transcription of self-reported history in medical records does not turn the transcribed reports into competent medical evidence).

As to whether the Veteran's acquired psychiatric disabilities are caused or aggravated by his service-connected bilateral hearing loss and tinnitus, despite the October 2009 VA audiologist findings that Veteran's hearing loss causes him to speak loudly and causes isolation, there is no evidence that the Veteran's acquired psychiatric disability is caused or aggravated by his service-connected hearing loss and tinnitus.  The Board finds probative the October 2014 and August 2015 opinions concluding that the acquired psychiatric disabilities was not caused or aggravated by his service-connected bilateral hearing or tinnitus.  The October 2014 and August 2015 VA examiners opinions were based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided informed rationales as to the unfavorable nexus opinions rendered.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").   

The Board finds that the November 2010 VA examination report and February 2011 VA addendum opinion that concluded that the Veteran's major depression is not caused or aggravated by his service-connected hearing loss and tinnitus lacks probative value.  In the VA examiner's rationale for his negative nexus opinion rendered, he indicated that a more in-depth neuropsychological testing was required to determine whether the poor auditory memory performance was due to hearing deficits or TBI.  Therefore, the Board finds that the opinion is speculative and lacks probative value.  See generally Bloom, 12 Vet. App. at 185(a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

The Board points out that during the December 2011 neuropsychological examination, the VA examiner provided a detailed rationale for her opinion that found that that the Veteran's poor auditory memory performance was not due to hearing deficits or TBI; but rather, other factors such as his childhood.  

In reaching the above conclusions, the Board has not overlooked the Veteran's and his representative's statements that relate the Veteran's currently diagnosed psychiatric disabilities to his military service and his service-connected bilateral hearing loss and tinnitus.  Although lay persons are competent to provide opinions on some medical issues, here, the specific matter of the etiology of a psychiatric disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As the Veteran and his representative are not shown to be other than a layperson without the appropriate training and expertise, they are not competent to offer an opinion as to the etiology of his psychiatric disability, and, therefore, their opinions in this regard are of no probative value.  In contrast, the VA examiners interviewed the Veteran, took into consideration all the relevant facts in providing opinions, to include the Veteran's STRs, his statements, and post-service treatment records.  Therefore, the Board accords greater probative weight to the VA August 2014 and October 2015 examiner's opinions.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had psychiatric symptoms, namely depression, in and since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

In this regard, the Board finds that the Veteran's statements, particularly as in regards to the onset of his psychiatric symptoms, are not credible.  Notably, the Board observes that the December 2011, October 2014, and August 2015 VA examiners questioned the Veteran's creditability, as he provided internally inconsistent statements.  In particular, the Board notes that the Veteran has asserted that he was depressed during service and thus attempted suicide by shooting himself in the foot; however, during a 1999 VA examination, the Veteran reported that he accidently shot his foot because he was cleaning his gun and did not realize his gun was loaded.  During the 1999 VA examination, the Veteran did not relate to his in-service firing gun incident to his depression symptoms.  Similarly, the Veteran has asserted that he has had depression symptoms since service; however, during a December 2011 VA treatment visit, the Veteran reported that he first exhibited depression symptoms in 2008.

The Veteran also asserts that he should have been disqualified from serving in the army due to residuals of a TBI, namely cognitive defects, which he reports disqualified him from naval service.  However, his separation examination report shows that the Veteran was disqualified because he was "below minimum [weight] standards."  Significantly, the records do not mention residuals of a TBI, to include any cognitive defects.  Moreover, the December 2011 VA examiner indicated that the Veteran's reported symptoms suggested that his is "overreporting/exaggerating" his symptoms.  As such, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

The Board finds that the claim for service connection for an acquired psychiatric disability, to include as residuals of a head injury or as secondary to service-connected bilateral hearing loss and tinnitus, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include as residuals of a head injury or as secondary to service-connected hearing loss and tinnitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


